OPINION OF THE COURT
Per Curiam.
Respondent, Arthur Koeppel, was admitted to the practice of law in the State of New York by the Second Judicial Department on March 25,1959. At all times pertinent to this proceed*47ing, respondent has maintained an office for the practice of law within the First Judicial Department.
On or about July 6, 1995, respondent pleaded guilty in the Supreme Court of the State of New York, New York County, to criminal possession of stolen property in the third degree, in violation of Penal Law § 165.50, which is a felony under the laws of the State of New York. Respondent was sentenced for this crime on October 18, 1995.
By petition dated October 4, 1995, the Departmental Disciplinary Committee is seeking an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) upon the ground that he has been disbarred upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e).
While respondent’s counsel submits an affirmation stating that respondent does not contest the instant petition, and resigns from the roll of attorneys, respondent is automatically disbarred.
Judiciary Law § 90 (4) (a) provides: "Any person being an attorney and counsellor-at-law who shall be convicted of a felony as defined in paragraph e of this subdivision, shall upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.”
Judiciary Law § 90 (4) (e) provides in pertinent part as follows: "For purposes of this subdivision, the term felony shall mean any criminal offense classified as a felony under the laws of this state”.
Respondent was convicted of criminal possession of stolen property in the third degree, in violation of Penal Law § 165.50, which is a class D felony according to the Penal Law. Thus, pursuant to Judiciary Law § 90 (4) (a), respondent ceased to be an attorney by operation of law upon his conviction of a criminal offense which is classified as a felony under the laws of this State.
Accordingly, the Disciplinary Committee’s petition is granted and respondent’s name is stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Sullivan, J. P., Wallach, Rubin, Asch and Mazzarelli, JJ., concur.
Petition granted, and respondent’s name directed to be stricken from the roll of attorneys and counsellors-at-law in the State of New York, effective December 19, 1995.